Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claim is an apparatus claim that recites back to an unknown method claim.  This is a mixed claim type and one would not know when infringement occurs when the method is practiced or when the apparatus is made. Additionally, the claim recites “…as claimed in claims when running”.  The dependent claim is not recited and it is not understood when running then it depends from the claims?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran. 

    PNG
    media_image1.png
    526
    625
    media_image1.png
    Greyscale

Rosnell  discloses “ 1. (Original) A method for configuring navigation chart, comprising:
acquiring a current flight position, ….a depth image detected at the current flight position of an aerial vehicle;

    PNG
    media_image2.png
    869
    1284
    media_image2.png
    Greyscale

Rosnell is silent but Tran teaches “…posture information and”(see abstract where the pose information is stored in a map that has a pose estimation data and in FIG. 2 where the pose 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation scored map from a convolutional neural network. This can ensure that the pose is correct based on a machine learning server device.   Thus, the drone can record images with a best and most accurate pose estimation without using a sensor. See col. 3, lines 1-12 and claims 1-9 of Tran.  
Rosnell discloses “…acquiring three-dimensional position information of each point according to the current flight position,… and the depth image; and (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467);
 “…the posture information”  (see col. 1, line 45-65 and see abstract where the pose information is stored in a map that has a pose estimation data and in FIG. 2 where the pose estimation CNN 160 provide the pose 170 and a 3d pose regression loss is also provided) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation scored map from a convolutional neural network. This can ensure that the pose is correct based on a machine learning server device.   Thus, the drone can record images with a best and most accurate pose estimation without using a sensor. See col. 3, lines 1-12 and claims 1-9 of Tran.  

    PNG
    media_image3.png
    871
    1201
    media_image3.png
    Greyscale

Rosnell discloses “…projecting the three-dimensional position information of the each point into a local navigation chart (see FIG. 2-3 where the three dimensional images of the roads, building, asphalt and the path of the drone are provided to p. 
    PNG
    media_image4.png
    827
    721
    media_image4.png
    Greyscale

Rosnell teaches the drone in a center position in FIG. 8 but is silent as to and Feyereisen et al. teaches “…taking the current flight position as a center according to a weight that is set respectively”. (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  See FIG. 3. The first display can show a centermost view 142 and a trajectory path of the UAV/plane.  The second 142 can show elevation and objects in the path for collision avoidance for the uAV. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Rosnell teaches the drone in a center position in FIG. 8 but is silent as to and Feyereisen et al. teaches “…2. (Original) The method for configuring navigation chart as claimed in claim 1, wherein, the local navigation chart comprises multiple sub-areas; (see Fig. 3 where there is a second area 140 that shows elevation and a first area 302)
after projecting the three-dimensional position information of the each point into the local navigation chart taking the current flight position as the center according to the weight that is set respectively, further comprising: ”. (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)


    PNG
    media_image5.png
    301
    658
    media_image5.png
    Greyscale
if a weight sum of all points in the sub-area is greater than a preset threshold, configuring the sub-area as an obstacle area, as to indicate the aerial vehicle to avoid an obstacle.  (see FIG. 3 where the trajectory 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Rosnell teaches the drone in a center position in FIG. 8 but is silent as to and Feyereisen et al. teaches 3. (Original) The method for configuring navigation chart as claimed in claim 2, wherein, after projecting the three-dimensional position information of the each point into the local navigation chart taking the current flight position as the center according to the weight that is set respectively, further comprising: 

if the weight sum of the all points in the sub-area is less than or equal to the preset threshold, configuring the sub-area as a passage area, as to allow the aerial vehicle to fly across. (see FIG. 3 where the trajectory 7300 to 6800 is used to avoid the triangular shaped obstacles and the ground in the lower view of FIG. 3 and paragraph 27-28)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Tran teaches “…4, (Original) The method for configuring navigation chart as claimed in claim 1, wherein, the depth image comprises distance information of the each point and the current flight position; and the weight of the each point is acquired according to a multiply of a preset weight and a distance factor, wherein, the distance factor is in direct proportion to the distance information”.  (See FIG. 2 where the drone uses a 2d displacement to determine a loss and also a 3d regression loss to the images from the CNN pose estimation and the pose and the score map in FIG. 2; see col. 9, lines 24-55);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation scored map from a convolutional neural network. This can ensure that the pose is correct based on a machine learning server device.   Thus, the drone can record 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of U.S. Patent No.: 10,414,488 B2 to Prager et al. filed in 2016. 

Rosnell teaches the drone in a center position in FIG. 8 but is silent as to and Feyereisen et al. teaches 5. (Original) The method for configuring navigation chart as claimed in claim 2, wherein, after projecting the three-dimensional position information of the each point into the local navigation chart taking the current flight position as the center according to the weight that is set respectively, further comprising: (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

 
“…damping a weight of each point in a preset area in the local navigation chart; and
acquiring a weight sum of the all points within the each sub-area after damping”.  (see abstract and claim 1-9);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PRAGER with the disclosure of ROSNELL since PRAGER teaches that a detection device can determine if there is oscillations in the payload or in the UAV and then provide a device to dampen the oscillations by increasing an amount of drag on the coupling. This can provide a dampening of the oscillations in 3 dimensions when desired during a forward flight mode.  This can provide also enhanced stable drone operation.   See claims 1-9 and the abstract of Prager. 

6.(Cancelled)
Feyereisen et al. teaches 7. (Original) The method for configuring navigation chart as claimed in claim 5, wherein, the preset area is determined according to a center of the local navigation chart, (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Rosnell discloses “…a horizontal field angle of a binocular system for acquiring the depth image in the aerial vehicle  (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a 
Rosnell is silent but Prager teaches “…and a setting damping distance”. (see abstract and claim 1-9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PRAGER with the disclosure of ROSNELL since PRAGER teaches that a detection device can determine if there is oscillations in the payload or in the UAV and then provide a device to dampen the oscillations by increasing an amount of drag on the coupling. This can provide a dampening of the oscillations in 3 dimensions when desired during a forward flight mode.  This can provide also enhanced stable drone operation.   See claims 1-9 and the abstract of Prager. 

Rosnell discloses “…8. (Original) The method for configuring navigation chart as claimed in claim 1, wherein, acquiring the three-dimensional position information of the each point according to the current flight position, the posture information and the depth image comprises:
implementing coordinate conversion for the depth image, as to acquire each point in a navigation coordinate system; and  (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467)”
acquiring the three-dimensional position information of the each point according to the each point in the navigation coordinate system, the current flight position (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467)” 
Rosnell is silent but Tran teaches “…and the posture information”. (see abstract where the pose information is stored in a map that has a pose estimation data and in FIG. 2 where the pose 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation scored map from a convolutional neural network. This can ensure that the pose is correct based on a machine learning server device.   Thus, the drone can record images with a best and most accurate pose estimation without using a sensor. See col. 3, lines 1-12 and claims 1-9 of Tran.  

Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012). 

Rosnell discloses “…9. (Original) The method for configuring navigation chart as claimed in claim 8, wherein, implementing the coordinate conversion for the depth image, as to acquire the each point in the navigation coordinate system comprises:
converting the each point in the depth image to each point under a camera coordinate system according to an internal reference matrix of a camera; (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a 
Rosnell is silent but Dijkshoorm teaches “…converting the each point under the camera coordinate system to each point of a machine coordinate system according to a conversion matrix from the camera coordinate system to the machine coordinate system; and  (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation)
converting the each point under the machine coordinate system to the each point of the navigation coordinate system according to a conversion matrix from the machine coordinate system to the navigation coordinate system.  (see page 13-16) d  (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 15, 17-20 where the coordinate system is then converted to a projective transformation)


Rosnell is silent but Dijkshoorm teaches 10. (Currently Amended) The method for configuring navigation chart as claimed in claim 1, wherein, after acquiring the current flight position, the posture information and the depth image detected at the current flight position of the aerial vehicle and before acquiring the three-dimensional position information of the each point, further comprising: (see section 2.4 and page 8 where the robot pose is stored 
implementing sparse processing for the depth image-:
wherein, implementing the sparse processing for the depth image comprises:
implementing the sparse processing for the depth image with a variable step size, wherein, the variable step size is used to control gradual increasing of pixels in the depth image from an edge to the center.  (See paragraph 19-23)_
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Dijkshoorm with the disclosure of ROSNELL since Dijkshoorm teaches that a state estimation can be taken of the UAV.  This includes the robot pose, and location relative to a global coordinate frame, the robot velocity for each pose and the static and dynamic objects around the robot.  This is used for a state estimation.  Then a probability model that 

11. (Cancelled)
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran filed 8-28-17. 

“… 12. (Currently Amended) The method for configuring navigation chart as claimed in any  (see Fig. 3 where there is a second area 140 that shows elevation and a first area 302)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran. 

    PNG
    media_image1.png
    526
    625
    media_image1.png
    Greyscale

Feyereisen et al. teaches “13. (Original) An obstacle avoidance method, comprising: (see FIG. 3 where the trajectory 7300 to 6800 is used to avoid the triangular shaped obstacles and the ground in the lower view of FIG. 3 and paragraph 27-28)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since 

Rosnell  discloses “ acquiring a current flight position, and a depth image detected at the current flight position of an aerial vehicle; (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and 
    PNG
    media_image2.png
    869
    1284
    media_image2.png
    Greyscale

Rosnell is silent but Tran teaches “…posture information ”(see abstract where the pose information is stored in a map that has a pose estimation data and in FIG. 2 where the pose estimation CNN 160 provide the pose 170 and a 3d pose regression loss is also provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN 

Rosnell discloses “…acquiring three-dimensional position information of each point according to the current flight position,… and the depth image; and” (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467);
Rosnell is silent but Tran teaches “…the posture information ”  (see col. 1, line 45-65 and see abstract where the pose information is stored in a map that has a pose estimation data and in FIG. 2 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of TRAN with the disclosure of ROSNELL since TRAN teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation scored map from a convolutional neural network. This can ensure that the pose is correct based on a machine learning server device.   Thus, the drone can record images with a best and most accurate pose estimation without using a sensor. See col. 3, lines 1-12 and claims 1-9 of Tran.  

    PNG
    media_image3.png
    871
    1201
    media_image3.png
    Greyscale

Rosnell discloses “…projecting the three-dimensional position information of the each point into a local navigation chart (see FIG. 2-3 where the three dimensional images of the roads, building, asphalt and the path of the drone are provided to p. 
    PNG
    media_image4.png
    827
    721
    media_image4.png
    Greyscale



Rosnell teaches the drone in a center position in FIG. 8 but is silent as to and Feyereisen et al. teaches “…taking the current flight position as a center according to a weight that is set respectively, ”. (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
wherein, the local navigation chart comprises multiple sub-areas; (see Fig. 3 where there is a second area 140 that shows elevation and a first area 302) 
    PNG
    media_image5.png
    301
    658
    media_image5.png
    Greyscale

if a weight sum of all points in the sub-area is greater than a preset threshold, configuring the sub-area as an obstacle area, as to indicate the aerial vehicle to avoid an obstacle of the obstacle area; (see FIG. 3 where the trajectory 7300 to 6800 is used to avoid the triangular shaped obstacles and the ground in the lower view of FIG. 3 and paragraph 27-28) 

    PNG
    media_image5.png
    301
    658
    media_image5.png
    Greyscale

acquiring surveying and mapping data set by a user and used to indicate the obstacle area and an operating boundary area, and three-dimensional position information used to indicate the obstacle area in the local navigation chart; and : (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
configuring the obstacle area and the operating boundary area in a preset global navigation chart, as to indicate the aerial vehicle to avoid the obstacles of the obstacle area and the operating boundary area”. . (see FIG. 3 where the trajectory 7300 to 6800 is used to avoid the triangular shaped obstacles and the ground in the lower view of FIG. 3 and paragraph 27-28)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

Claims 14-15, 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of U.S. Patent No.: 9,635,238 B2  to Yang that was filed in 2014 (US20160191793A1). 

Rosnell is silent but Yang teaches “…14. (Original) The obstacle avoidance method as claimed in claim 13, wherein, configuring the obstacle area and the operating boundary area in the preset global navigation chart comprises:
acquiring a first obstacle area and a first operating boundary area according to the acquired surveying and mapping data and the acquired three-dimensional position information;
swelling the first obstacle area and the first operating boundary area, as to acquire a second obstacle area and a second operating boundary area; and
configuring the second obstacle area and the second operating boundary area as an area indicating the aerial vehicle to avoid the obstacle”.  (See FIG. 16 where the user can zoom in on the map image using points 1611, 1612 and in FIG. 17, can enlarge the view and zoom using the dial 1721, and in paragraph 223 where the drone has collision avoidance using the sensors; see paragraph 260, 368, 380)

    PNG
    media_image6.png
    614
    571
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    655
    791
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of YANG with the disclosure of ROSNELL since YANG teaches that a mobile terminal can control a drone and include a zoom function for improved visualization of the area in FIG. 16-17 and a path planning on the drone operation.  See FIG. 25.  The device mobile terminal has a touch interface module configured to receive a touch input, a communication module configured to establish communication with at least one or more drones 

Rosnell is silent but Yang teaches “…15. (Currently Amended) The obstacle avoidance method as claimed in claim 13, wherein, a center and a size of the preset global navigation chart are acquired according to a
position before takeoff of the aerial vehicle and the surveying and mapping data-_
wherein, a horizontal boundary of the global navigation chart is determined by a maximum and a minimum of the position and the surveying and mapping data on a Y axis after swelling, and a vertical boundary of the global navigation chart is determined by a maximum and a minimum of the position and the surveying and mapping data on an X axis after swelling. ”.  (See FIG. 16 where the user can zoom in on the map image using points 1611, 1612 and in FIG. 17, can enlarge the view and zoom using the dial 1721, and in paragraph 223 where the drone has collision avoidance using the sensors; see paragraph 260, 368, 380);

    PNG
    media_image6.png
    614
    571
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    655
    791
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of YANG with the disclosure of ROSNELL since YANG teaches that a mobile terminal can control a drone and include a zoom function for improved visualization of the area in FIG. 16-17 and a path planning on the drone operation.  See FIG. 25.  The device mobile terminal has a touch interface module configured to receive a touch input, a communication module configured to establish communication with at least one or more drones 

16.(Cancelled)
Rosnell is silent but Yang teaches “…17. (Original) The obstacle avoidance method as claimed in claim 13, wherein, after projecting the three-dimensional position information of the each point into the local navigation chart taking the current flight position as the center according to the weight that is set respectively, further comprising:
if the weight sum of the all points in the sub-area is less than or equal to the preset threshold, configuring the sub-area as a passage area, as to allow the aerial vehicle to fly across. (see FIG. 25 where the user can specify a center most area and then the drone will fly around the center most area as 2510 and then record images in block 2530 using the target 2504);

    PNG
    media_image6.png
    614
    571
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    655
    791
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of YANG with the disclosure of ROSNELL since YANG teaches that a mobile terminal can control a drone and include a zoom function for improved visualization of the area in FIG. 16-17 and a path planning on the drone operation.  See FIG. 25.  The device mobile terminal has a touch interface module configured to receive a touch input, a communication module configured to establish communication with at least one or more drones 

Rosnell is silent but Yang teaches “…18. (Original) The obstacle avoidance method as claimed in claim 13, wherein, the depth image comprises distance information of the each point and the current flight position; and the weight of the each point is acquired according to a multiply of a preset weight and a distance factor, wherein, the distance factor is in direct proportion to the distance information. (see FIG. 25 where the user can specify a center most area and then the drone will fly around the center most area as 2510 and then record images in block 2530 using the target 2504; see paragraph 278-284)

    PNG
    media_image6.png
    614
    571
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    655
    791
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of YANG with the disclosure of ROSNELL since YANG teaches that a mobile terminal can control a drone and include a zoom function for improved visualization of the area in FIG. 16-17 and a path planning on the drone operation.  See FIG. 25.  The device mobile terminal has a touch interface module configured to receive a touch input, a communication module configured to establish communication with at least one or more drones 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of U.S. Patent No.: 9,635,238 B2  to Yang that was filed in 2014 (US20160191793A1) and in view of Prager. 

Rosnell is silent but Prager teaches “…19. (Original) The obstacle avoidance method as claimed in claim 13, wherein, after projecting the three-dimensional position information of the each point into the local navigation chart, further comprising:
damping a weight of each point in a preset area in the local navigation chart; and
acquiring a weight sum of all points within the each sub-area after damping. ”.  (see abstract and claim 1-9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PRAGER with the disclosure of ROSNELL since PRAGER teaches that a detection device can determine if there is oscillations in the payload or in the UAV and then provide a device to dampen the oscillations by increasing an amount of drag on the coupling. This can provide a 
 

20.(Cancelled)
Claim 21 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of U.S. Patent No.: 9,635,238 B2  to Yang that was filed in 2014 (US20160191793A1) and in view of Prager. 

Feyereisen et al. teaches 21. (Original) The obstacle avoidance method as claimed in claim 19, wherein, the preset area is determined according to the center of the local navigation chart, (see FIG. 3, where the drone is placed in a weighted center most position of the display map 204)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Feyereisen with the disclosure of ROSNELL since Feyereisen teaches that a split screen first and second display can show a drone that is an aerial drone.  The first display can show a centermost view 142.  The second 142 can show elevation and objects in the path. This can provide a split screen where the user can visualize the trajectory and the elevation and any threats from terrain or objects.   This split display 140-142 can provide enhanced situational awareness of the drone operation.   See FIG. 3. 

 “…a horizontal field angle of a binocular system for acquiring the depth image in the aerial vehicle …. (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467)”;
Rosnell is silent but Prager teaches “…and a setting damping distance”. (see abstract and claim 1-9 and damping routine where the increasing a drag)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PRAGER with the disclosure of ROSNELL since PRAGER teaches that a detection device can determine if there is oscillations in the payload or in the UAV and then provide a device to dampen the oscillations by increasing an amount of drag on the coupling. This can provide a dampening of the oscillations in 3 dimensions when desired during a forward flight mode.  This can provide also enhanced stable drone operation.   See claims 1-9 and the abstract of Prager. 

Claim 22 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of U.S. Patent Pub. No.: US 2020/0378790 to Feyereisen et al. was filed in 2018 (hereinafter “Feyereisen”) and in view of U.S. Patent Pub. No.: US10884433B2 to Tran and in view of Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012). 

Rosnell discloses “…22. (Currently Amended) The obstacle avoidance method as claimed in claim 13, wherein, acquiring the three-dimensional position information of the each point according to the current flight position, the posture information and the depth image comprises:
implementing coordinate conversion for the depth image, as to acquire each point in a navigation coordinate system; and (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467)”
Rosnell is silent but Dijkshoorm teaches “…acquiring the three-dimensional position information of the each point according to the
each point in the navigation coordinate system, the current flight position and the posture information; (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation)
wherein implementing coordinate conversion for the depth image, as to acquire the each point in the navigation coordinate system comprises: converting the each point in the depth image to each point under a camera coordinate system according to an intemal reference matrix of a camera; (see page 13-16)  (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 15, 17-20 where the coordinate system is then converted to a projective transformation)converting the each point under the camera coordinate system to each point of a machine coordinate system according to a conversion matrix from the camera coordinate system to the machine coordinate system: and converting the each point under the machine coordinate system to the each point of the navigation coordinate system according to a conversion matrix from the machine coordinate system to the navigation coordinate system. (See paragraph 19-23) (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation)


23. (Cancelled)
Rosnell is silent but Dijkshoorm teaches 24. (Currently Amended) The obstacle avoidance method as claimed in claim 13, wherein, after acquiring the current flight position, the posture information and the depth image detected at the current flight position of the aerial vehicle and before acquiring the three-dimensional position information of the each point, further comprising:
implementing sparse processing for the depth image;
wherein, implementing the sparse processing for the depth image comprises:
implementing the sparse processing for the depth image with a variable step size, wherein, the variable step size is used to control gradual increasing of pixels in the depth image from an edge to the center. (See paragraph 19-23)_ (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation) (see page 13-16) d  (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 15, 17-20 where the coordinate system is then converted to a projective transformation)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Dijkshoorm with the disclosure of ROSNELL since Dijkshoorm teaches that a state estimation can be taken of the UAV.  This 

25.(Cancelled).
26. (Cancelled).
27. (Cancelled).
28. (Cancelled).
29. (Cancelled).
30. (Cancelled).
31. (Cancelled).
32. (Cancelled).
Claim 33 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in further in view of European Patent Pub. NO.: EP3447435A1 to Choi filed on 8-25-17. 

Rosnell  discloses “ 33. (Currently Amended) An unmanned aerial vehicle, comprising a communication
a sensor, a controller and a storage medium; the sensor comprising an image sensor, (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467); 
a Global Positioning System (GPS) receiver, (see page 455)
Rosnell is silent but Choi teaches “a Real-Time Kinematic (RTK) positioning sensor” (see paragraph 27)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHOI with the disclosure of ROSNELL since CHOI teaches that a device can refine a GPS using a carrier signal and using RTK positioning sensor. This can provide a mobile device improved navigation solutions with high accuracy.  See abstract and paragraph 27.

Rosnell  discloses “ and an inertial sensor; (see page 455)

Rosnell is silent but Choi teaches “ the communication (see paragraph 28)
“…the GPS receiver and the positioning sensor, configured to determine a current flight position of the unmanned aerial vehicle; (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467);
Choi teaches “….the inertial sensor, configured to determine posture information of the unmanned aerial vehicle;” (see paragraph 27-30 and 37)
Rosnell discloses “…the image sensor, configured to detect a depth image at the current flight position;
the controller being connected with the storage medium, and the storage medium being configured to store a program; and the program being used to implement steps of the method as claimed in claims(see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHOI with the disclosure of ROSNELL since CHOI teaches that a device can refine a GPS using a carrier signal and using RTK positioning sensor. This can provide a mobile device improved navigation solutions with high accuracy.  See abstract paragraph 27.

34.(Cancelled)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.